DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 3, and 4, and cancellation of claim 8 are acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/31/2020 and 03/03/52021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites a “substantially constant density distribution,” “substantially” is a relative term which renders the claim indefinite, as the specification nor the claims provide a standard for measuring the scope of the term. It is unclear at what endpoints of the density distribution of “substantially constant” are considered unacceptable.  Applicant points to Fig. 12 and 13 for support of “substantially constant” noting that the median shown by the dashed line in each figure does not vary significantly but is substantially constant. However these are just two data points to show the relationship. It is unclear where that difference is considered a part of the invention.
	For sake of further examination, “substantially constant density distribution” will be viewed as a teaching of reducing a density variation.
	Claims 2-3, and 9-11 are rejected as being dependent upon indefinite claim 1.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites “the high-density woodbased material layer” however claim 4 from which claim 1 depends recites “at least one high density woodbased material layer” which suggests multiple high density woodbased material layers may be present.
	For sake of further examination, claim 6 will be examined as limiting one of the multiple high density woodbased material layers which may be present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 6 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Ou et al. (US 2009/0061189) with evidentiary reference The Engineering ToolBox (engineeringtoolbox.com/wood-density-d_40.html, Density of Various Wood Species (2004) accessed 10/29/2020).
	Regarding claim 4, Ou discloses an oriented strand board (OSB) comprising a stack of laminated woodbased material layers (0045) each of the laminated woodbased 
	Regarding claim 6, Ou discloses wherein the core layer may comprise predominately (up to 99 wt%) hardwood (0045), hardwood having a higher density than softwood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fyie et al. (US 2011/0220271).
	Regarding claims 1 and 11, Fyie discloses a method of manufacturing a composite wood product (0019), examples including oriented strand board and lumber 
	Fyie does not expressly teach the wood laminate material as a whole having a substantially constant density distribution in a lamination direction which is based upon an average density of the laminated woodbased material layers in the lamination direction relative to a constant density value, and thus being plane symmetric with respect to the center in the lamination direction (claim 11). However, Fyie teaches selecting the compressive force based upon the desired vertical density profile and that control of the vertical density profile is useful as different density profiles may be useful for different applications (0036). Specifically, Fyie teaches that the methods of the prior art can produce a product having a relatively uniform vertical density profile (0037), thus teaching a product as a whole having a substantially constant density distribution in a lamination direction of the laminated woodbased material layers as claimed.
	Alternatively, Fyie teaches adjusting the density based upon a chosen application (0036), thus it would have been obvious to a person of ordinary skill in the art to adjust the density profile for the intended application, including so that the overall density distribution is plane symmetric with respect to a center in the lamination direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 10, Fyie teaches the laminate comprising 5 layers (0024) or 7 layers (0035).
	
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fyie as applied to claim 1 above and further in view of Ou with evidentiary reference The Engineering ToolBox (engineeringtoolbox.com/wood-density-d_40.html, Density of Various Wood Species (2004) accessed 10/29/2020).
	Regarding claim 2, Fyie discloses the limitations of claim 1 as discussed above. While Fyie teaches the wood laminates being derived from wood strands (0020), Fyie does not disclose the strands having a density of 300 kg/m3 or more and 1100 kg/m3 or less.
	Ou, in the analogous field of engineered wood composites (0001) teaches in which the layers include softwood and hardwood wood species. Ou does not expressly disclose density of the strands. However, Ou teaches examples of softwood including yellow pine and hardwood such as oak. As evidenced by The Engineering ToolBox, yellow pine has a density of 420, kg/m3 and oak has a density ranging from 600-900 kg/m3, overlapping the claimed density of 300 or more and 1100 kg/m3 or less. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention wou8ld have found it obvious for the strand material in the layers of Fyie to be formed of soft or hardwood strands as taught by Ou, as these are common wood species used in making strand boards (0001-0006).
	Regarding claim 3, Fyie discloses the limitations of claim 1 as discussed above. Fyie does not disclose the woodbased material layers being composed so that a thickness of the woodbased material layer gradually increases from the middle woodbased material layer in the lamination direction of the wood laminate material to the top and bottom woodbased material layers.

	Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the thickness of the woodbased material layers such that the thickness gradually increases from the middle to the top and bottom for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fyie as applied to claim 1 above, and further in view of Burton (US 2011/0291441).
	Regarding claim 8, Fyie discloses the limitations of claim 1 as discussed above. Fyie does not disclose fibers of the strands in the top and bottom woodbased material layers extending in the same direction.
	Burton, in the analogous field of wood laminates, discloses a cross laminated strand product comprising a plurality of layers wherein each layer including substantially aligned strands of wood bonded together with binder wherein the fibers of the woodbased materials in the top and bottom layers being in the same direction (0103, Fig. 1A).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the laminate of Fyie to include aligned fiber 

Response to Arguments
Applicant’s arguments over the 35 U.S.C. 112 rejection of “substantially constant density distribution” have been fully considered but they are not persuasive.
	The examiner thanks applicant for clarifying the figures and that each example 1 refers to a different embodiment. However, after further consideration, it is maintained that the recitation of “substantially constant density distribution” is indefinite. While the examiner agrees Fig. 12 and 13 teach different density distributions, it is still unclear in the claims as to what an acceptable range is to be considered “substantially constant” in view of the current invention. Fig. 12 and 13 show two points i.e., a point which meets the claimed limitations and a point which does not meet the claimed limitation, however, they do not set a threshold from which a person of ordinary skill can determine the breadth of “substantially constant.”  From the evidence provided it is unclear where the difference is considered a part of the claimed invention or not a part of the claimed invention. Said in another way, it is not clear at what point the density distribution varies to an extent that it is no longer considered to be substantially constant as claimed.

Applicant’s arguments with respect to the rejection of claims 1, 2, 6, 8, 10, and 11 as anticipated by Ou have been considered but are moot because the new ground of 

Applicant’s arguments over Ou as applied to the rejection of independent claim 4, that Ou does not teach fiber direction of strands in adjoining layers being parallel to each other have been fully considered but they are not persuasive.
	Paragraph 0061 of Ou teaches that an alternative orientation to the generally perpendicular plies is the plies being parallel. Ou further teaches laying the flakes of wood material parallel to each other (either in line with the conveyor belt or perpendicular to the conveyor blend).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781